Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17195840 filed on 03/09/2021 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted on 03/09/2021 are acceptable for examination purposes.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 and rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10901237 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as presented in claim correspondence table below:
Instant application 17195840
U.S. Patent No. 10901237
Notes
1
1

2
2

3
3

4
4

5
5

6
6

7
7

8
8

9
9

10
10

11
11

12
12

13
13

14
14

15
15

16
16

17
17

18
18

19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26

27
27




Claims 1-3, 5-6 and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6, 9 of copending Application No. 16724848 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other  as presented in claim correspondence table below:
Instant application 17195840
 Appl. # 16724848
Notes
1
1

2
16

3
3




5
5

6
6




8
9
Obvious due to close range
9
10

10
11

11
12

12
13

13
14



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite the phrase limitation where “the surface shape of the at least one treatment zone causes light passing therethrough to form a continuous focal ring in front of the retina, with the locus of each focal point on the continuous focal ring being non-coaxial from the geometric axis of the center zone” in last four lines of each claim. However this phrase limitation is ambiguous because it is unclear how it can be treated, due to details of the recited functional features. Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite, In re Swinehart, 439 F.2d 210, 213 (CCPA 1971); see MPEP § 2173.05(g). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  In the instant case it is unclear how and/or what particular surface shape is required for the annular treatment zone to  cause light passing therethrough to form a continuous focal ring (i.e. having infinite focal points) in front of the retina, with the locus of each focal point on the continuous focal ring being non- coaxial from the geometric axis of the center zone? As best understood from the specification, the off center axis sloped lens profiles (see specification e.g. Figs. 8A-C and related descriptions) give rise to such features. Furthermore, the term non-coaxial is confusing, because it is unclear if any/each focal point is displaced from the geometric axis of the center zone, or if the entire ring of all infinite foci is displaced such that the center of such foci ring is displaced or non-coaxial with the geometric axis? Examples in Figs. 8C, 9D-E, and 11A-12B provide both profiles for symmetric and slightly asymmetric positions of foci.  For the purposes of examination the above functional claim limitation will be treated broadly, to the extent understood and supported by the recited structure, e.g. where slopped or gradual power profiles in treatment zones outside the center zone result in the above recited features.  It is suggested to amend the claim and/or provide explanations as to how the above functional limitation can be treated, in order to remove the indefiniteness issue. 
	Claims 2-13  depend on claim 1 and therefore inherit the same discrepancy.  
Claims 15-27  depend on claim 14 and therefore inherit the same discrepancy.  


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8 and 10-15 are is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brennan et al (hereafter Brennan, of record) US 20160054588 A1 as evidenced by Lau et al. (hereafter Lau, of record) US 20160377884 A1. 
	In regard to independent claim 1, Brennan teaches (see Figs. 1-9) an ophthalmic lens for at least one of slowing, retarding or preventing myopia progression (i.e. ophthalmic lenses, including contact lenses designed to slow, retard, or prevent myopia progression, see Title, Abstract, paragraphs [02,07, 25-30, 42-46, 49-52, 55]), the ophthalmic lens comprising: 
a center zone with a negative power for myopic vision correction (i.e. center zone  with  negative focal power to correct existing myopic distance vision condition, to point A, see Figs 6a-c, 8a-c and 906 center zone in Fig. 9, see paragraphs [45-46, 49-50]); and 
at least one treatment zone surrounding the center zone (i.e. at least one treatment zone(s) that surround the center zone A/906, as zones from A-B and B-C, enhanced treatment zones, i.e. peripheral zones 908, see Figs. 6-9, paragraphs [45-46, 49-50]), the at least one treatment zone (A-B, B-C, 908) having a power profile comprising a positive power relative to the center zone ( as treatment zone A-B, B-C, 908 carries a large amount of high add or high plus power relative to the power in the center zone A/906, as depicted in Figs. 6a-c, 8a-c, see paragraphs [45-46, 49-50, 52]), the at least one treatment zone having a surface shape comprising a portion of a generally toroidal shape (i.e. lens(es) is toric including concentric circular treatment zones, due to the geometry of the concentric circular treatment zones are annular ring-shaped zones with definite optical power, evident from e.g. Figs. 6a-c, 8a-c, see paragraphs [45-46, 48-51, 54-55]), 
	wherein the at least one treatment zone is arranged as to form a continuous surface with the center zone (i.e. as center and treatment zones arranged as continuous surface, as depicted in e.g. Figs. 6a-9, paragraphs [44, 46, 49-51]), 
wherein the at least one treatment zone has an annular configuration sharing a common geometric axis with the center zone (i.e. as treatment zones A-B, B-C, enhanced treatment zones, and/or 908 zones, as depicted in Figs. 6a-c, 8a-c, 9 are concentric circular (or elliptical) zones with the center zone A, 906, as depicted in Figs. 6a-c, 8a-c, 9 sharing central common axis (of rotation), paragraphs [44-46, 49-51]). 
Further, although the prior art of Brennan does not specifically disclose the claimed feature that the at least one treatment zone (i.e. A-B, B-C, enhanced treatment zones also as  908) has a surface shape  that causes light passing therethrough to form a continuous focal ring in front of the retina, with the locus of each focal point on the continuous ring (i.e. ring-like structure, paragraphs [21-23]) being non-coaxial from the geometric axis of the center zone (i.e. not on central common axis as ring-like structure is formed), this feature of the at least one annular treatment zone (i.e. enhanced treatment zones 908) is seen to be an inherent teaching and implicit feature of the enhanced treatment zone (e.g. zones in A-B B-C, regions 908, due to their optical structural features) of the ophthalmic lens device since at least one treatment zone  i.e. A-B, B-C, enhanced treatment zones 908, due its’ structure forms such continuous focal ring in front of the retina because since it’s ring-like defocus blur is on the retina, due to light propagation and light rays diverging and defocusing past the focal points, with the locus of each  infinite focal point on the ring, i.e. as a ring-like structure, see paragraphs [21-23], that is displaced i.e. non-coaxial from the geometric axis of the center zone, i.e. not on central common axis as ring-like structure is formed, because Brennan clearly discloses that high +D powers of annular and continuous treatments zones beyond e.g. 2.25 mm radial location from center of lens, where light rays passing through these high plus or high add power zones do form sharp foci in front of the retina, and that due to the continued propagation to the retina, rays form a ring-like focal shape then diverge and exhibit a ring-like defocus blur on the retina, which is presented in paragraphs [21-23]; further the slopes of the lens power profiles in treatment zones, in e.g. Figs. 6a-c contribute to ring-like foci (see paragraphs [21-23, 45-46, 49, 51-52]; 112 section above), that is displaced i.e. non-coaxial from the geometric axis of the center zone. Hence, such features are disclosed, and it is apparent that as sharp foci are formed in front of the retina, and that due to the continued propagation to the retina, these rays are diverging as defocused ring-like blur on the retina, its’ sharp foci form the ring-like shape right before the retina, and hence the above features must be present for the ophthalmic lens device to function as intended. This feature is further also evidenced by Lau who discloses that non-coaxial large +D concentric circular lenslets that are not on the central axis, see Figs. 4-8 and 9-10, and are this analogous to concentric circular treatment zones of Brennan that are outside the center treatment zone, showing that in cross section two displaced focal points shown, as each lenslet forming focuses at each single focal points e.g. 408, 410  in front of the retina 402, and where  e.g. 408, 410 that do not coincide with the original common optical axis 406 and are therefore non-coaxial, as depicted in Fig. 4 and analogously in Figs. 5-8, see paragraphs [41-46, 50-52]; Moreover regarding the above features of the enhanced annular treatment zone(s), it is noted that because the structure of the claimed system, as identified above is the same as that claimed, it must inherently perform the same function of forming the ring-like focus before the retina, as the ring-like defocus blur is formed on the retina.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114).  
Regarding claim 2, Brennan teaches (see Figs. 1-9) the portion of the generally toroidal shape may be derived from a torus (e.g., a spheroidal torus) (i.e. as toric lens(es) with  concentric circular treatment zones i.e. such toroidal can be derived from torus, see paragraphs [45-46, 48-51, 54-55]), after making a slice in the shape of the surface of a right circular cone through the surface of the spheroidal torus wherein the principal axis of the cone is coincident with the axis of rotation about which the torus is generated (i.e. as toric lens(es) with concentric circular treatment zones i.e. such toroidal shapes can be derived from torus e.g. spheroidal torus with the principal axis of the cone is coincident with the axis of rotation about which the torus as the toric shape including concentric circular treatment zones, see paragraphs [45-46, 48-51, 54-55]; note that further limitations of claim 2 are directed to method steps of making the device,.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”; in addition the above limitation appear to recite mathematical formulation by which torus shape can be derived, and therefore are treated as optional, since such mathematical derivations are statement or facts that either are correct and true or are not).  
Regarding claim 3, Brennan teaches (see Figs. 1-9) that the at least one treatment zone is configured to minimize generation of a focal point behind a retinal plane of the eye of a wearer (i.e. as lenses are designed to minimize and treat myopic vision, i.e. by shifting the focus from in front of the plane to correct myopia i.e. thus not behind it, paragraphs [06, 08, 14, 21-22, 43-44, 52-53]).  
Regarding claim 4, Brennan teaches (see Figs. 1-9) further comprising a transition zone (i.e. as e.g. zone between points A-B, or zone between center and further enhanced treatment zone (i.e. at least one enhanced treatment zone in which power is added within the center zone), as depicted in e.g. Figs. 6a-c, 8a-c, 9, paragraphs [45-46, 49-51]) disposed between then center zone and the at least one treatment zone (i.e. between center zone up to point A, and treatment zone B-C, or further enhanced treatment zone, as depicted in e.g. Figs. 6a-c, 8a-c, 9, paragraphs [45-46, 49-51]) such that the at least one treatment zone, the transition zone, and the center zone form a continuous surface (i.e. as center A/906, and treatment zones treatment zones A-B, B-C or enhanced treatment zones are arranged as continuous surface i.e. no surface gaps, as depicted in e.g. Figs. 6a-9, paragraphs [44, 46, 49-51]).  
Regarding claim 5, Brennan teaches (see Figs. 1-9) that the at least one treatment zone (A-B, B-B, enhancement treatment zones, have dioptric add power greater than +0.50 D, see paragraphs [26-27, 45-46, 49]) comprises an ADD power relative to the myopia correction power of greater than +0.50 D (i.e. as A-B, B-B, enhancement treatment zones, have dioptric add power greater than +0.50 D, see paragraphs [26-27, 45-46, 49], see Figs. 6a-c, 8a-c).  
Regarding claim 6, Brennan teaches (see Figs. 1-9) that the at least one treatment zone comprises an optical power from about -10.00 D to about +15.00 D (i.e. as A-B, B-B, enhancement treatment zones, have dioptric add power in the above range, see paragraphs [26-27, 45-46, 49], see Figs. 6a-c, 8a-c).  
Regarding claim 7, Brennan teaches (see Figs. 1-9) that a diameter of the center zone is about 2 mm to about 7 mm (i.e. as diameter or center zone A/906 is in the claimed range, see paragraphs [45, 50]).  
Regarding claim 8, Brennan teaches (see Figs. 1-9) that the at least one treatment zone (i.e. A-C, B-C, enhanced treatment zones, zones 908) has an outer margin at about 4.5 mm from a center of the lens (i.e. as depicted for e.g. zones B-C, further enhanced treatment zone, or outer boundary of 908 zone, as depicted in Figs. 6a-c, 8a-c, point C at 4.5 mm from lens center, described in paragraphs [46, 49, 50]).  
Regarding claim 9, Brennan teaches (see Figs. 1-9) that a halo effect is minimized (i.e. as the lenses are designed to minimize halo effect, Abstract, paragraphs [22, 24-26,28, 42, 44, 47-48, 52]).  
Regarding claim 10, Brennan teaches (see Figs. 1-9) that the ophthalmic lens comprises a contact lens (i.e. as ophthalmic lenses include contact lenses designed to slow, retard, or prevent myopia progression, Abstract, paragraphs [02,07, 25-30, 42-46, 49-52, 55]).  
Regarding claim 11, Brennan teaches (see Figs. 1-9) that the ophthalmic lens comprises a spectacle lens (i.e. as ophthalmic lenses include spectacle lenses designed to slow, retard, or prevent myopia progression, Abstract, paragraphs [04, 55]).  
Regarding claim 12, Brennan teaches (see Figs. 1-9) that the ophthalmic lens comprises an intraocular lens, a corneal inlay, or a corneal onlay (i.e. as ophthalmic lenses include and may be utilized as intraocular lenses, corneal inlays and onlays to slow, retard, or prevent myopia progression, Abstract, paragraphs [55]).  
Regarding claim 13, Brennan teaches (see Figs. 1-9) that further comprising one or more stabilization mechanisms (i.e. as the ophthalmic lens outer zone 904 may include one or more stabilization mechanisms to reduce lens rotation when on eye, see paragraph [50]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (hereafter Brennan) US 20160054588 A1 in view of Lau et al. (hereafter Lau) US 20160377884 A1. 
In regard to independent claim 14, Brennan teaches (see Figs. 1-9) an ophthalmic lens for at least one of slowing, retarding or preventing myopia progression (i.e. ophthalmic lenses, including  contact lenses designed to slow, retard, or prevent myopia progression, see Title, Abstract, paragraphs [02,07, 25-30, 42-46, 49-52, 55]), the ophthalmic lens comprising: 
a center zone with a negative power for myopic vision correction (i.e. center zone  with  negative focal power to correct existing myopic distance vision condition, to point A, see Figs 6a-c, 8a-c and 906 center zone in Fig. 9, see paragraphs [45-46, 49-50]), the center zone having a principal axis orthogonal to a surface thereof and passing through a center of the ophthalmic lens (i.e. as central axis, e.g. axis of rotation of circular center zone A/906, as depicted in e.g. 9 applied to radial profiles in e.g. Figs. 6a-c, 8a-c, paragraphs [45-46, 49-51]); and 
at least one treatment zone surrounding the center zone (i.e. at least one treatment zone(s) that surround the center zone A/906, as zones from A-B and B-C, enhanced treatment zones, i.e. peripheral zones 908, see Figs. 6-9, paragraphs [45-46, 49-50]), the at least one treatment zone (A-B, B-C, 908) having a power profile comprising a positive power relative to the center zone ( as treatment zone A-B, B-C, 908 carries a large amount of high add or high plus power relative to the power in the center zone A/906, as depicted in Figs. 6a-c, 8a-c, see paragraphs [45-46, 49-50, 52]), the at least one treatment zone having a surface shape comprising a portion of a generally toroidal shape (i.e. lenses are toric including concentric circular treatment zones, see paragraphs [45-46, 48-51, 54-55]), 
	wherein the at least one treatment zone is arranged as to form a continuous surface with the center zone (i.e. as center and treatment zones arranged as continuous surface, as depicted in e.g. Figs. 6a-9, paragraphs [44, 46, 49-51]), 
wherein the at least one treatment zone has an annular configuration sharing a common geometric axis with the center zone (i.e. as treatment zones A-B, B-C, enhanced treatment zones, and/or 908 zones, as depicted in Figs. 6a-c, 8a-c, 9 are concentric circular (or elliptical) zones with the center zone A, 906, as depicted in Figs. 6a-c, 8a-c, 9 sharing central common axis (of rotation), paragraphs [44-46, 49-51]). 
Further, although the prior art of Brennan does not specifically disclose the claimed feature that the at least one treatment zone (i.e. A-B, B-C, enhanced treatment zones also as  908) has a surface shape  that causes light passing therethrough to form a continuous focal ring in front of the retina, with the locus of each focal point on the continuous ring (i.e. ring-like structure, paragraphs [21-23]) being non-coaxial from the geometric axis of the center zone (i.e. not on central common axis as ring-like structure is formed), this feature of the at least one annular treatment zone (i.e. enhanced treatment zones 908) is seen to be an inherent teaching and implicit feature of the enhanced treatment zone (e.g. zones in A-B B-C, regions 908, due to their optical structural features) of the ophthalmic lens device since at least one treatment zone  i.e. A-B, B-C, enhanced treatment zones 908, due its’ structure forms such continuous focal ring in front of the retina because since it’s ring-like defocus blur is on the retina, due to light propagation and light rays diverging and defocusing past the focal points, with the locus of each  infinite focal point on the ring, i.e. as a ring-like structure, see paragraphs [21-23], that is displaced i.e. non-coaxial from the geometric axis of the center zone, i.e. not on central common axis as ring-like structure is formed, because Brennan clearly discloses that high +D powers of annular and continuous treatments zones beyond e.g. 2.25 mm radial location from center of lens, where light rays passing through these high plus or high add power zones do form sharp foci in front of the retina, and that due to the continued propagation to the retina, rays form a ring-like focal shape then diverge and exhibit a ring-like defocus blur on the retina, which is presented in paragraphs [21-23]; further the slopes of the lens power profiles in treatment zones, in e.g. Figs. 6a-c contribute to ring-like foci (see paragraphs [21-23, 45-46, 49, 51-52]; 112 section above), that is displaced i.e. non-coaxial from the geometric axis of the center zone. Hence, such features are disclosed, and it is apparent that as sharp foci are formed in front of the retina, and that due to the continued propagation to the retina, these rays are diverging as defocused ring-like blur on the retina, its’ sharp foci form the ring-like shape right before the retina, and hence the above features must be present for the ophthalmic lens device to function as intended. This feature is further also evidenced by Lau who discloses that non-coaxial large +D concentric circular lenslets that are not on the central axis, see Figs. 4-8 and 9-10, and are this analogous to concentric circular treatment zones of Brennan that are outside the center treatment zone, showing that in cross section two displaced focal points shown, as each lenslet forming focuses at each single focal points e.g. 408, 410  in front of the retina 402, and where  e.g. 408, 410 that do not coincide with the original common optical axis 406 and are therefore non-coaxial, as depicted in Fig. 4 and analogously in Figs. 5-8, see paragraphs [41-46, 50-52]; Moreover regarding the above features of the enhanced annular treatment zone(s), it is noted that because the structure of the claimed system, as identified above is the same as that claimed, it must inherently perform the same function of forming the ring-like focus before the retina, as the ring-like defocus blur is formed on the retina.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114).  
But Brennan is silent that the at least one treatment zone (A-B, B-B, enhanced treatment zone(s), 906) has a tilt angle configured to direct an innermost ray relative to a cross section of the treatment zone to cross the principal axis at a point that is at or anterior to a retinal plane of a wearer of the ophthalmic lens.  
However, Lau teaches in same field of invention of contact lens comprising non-coaxial lenslets zones for preventing and/or slowing myopia progression (see Figs. 1-12, Title, Abstract, paragraphs [02-06, 15-21, 37, 41-46, 50-52], including similar configuration with central base sphere lens 401,501 surrounded by non-coaxial lenslets 403,503 in ring like fashion having common optical axis 406, 506, see e.g. Figs. 4-6, 9, 10) and further teaches the at least one treatment zone has a tilt angle (non-coaxial lenslets 403, 503 which are sloped and have different slopes, paragraphs [41-42]) configured to direct an innermost ray relative to a cross section of the treatment zone  (i.e. inner most rays 403, 503, 603 from inner most lenslets, as depicted in Figs. 4-6, paragraphs [41-43]) to cross the principal axis at a point that is at or anterior to a retinal plane of a wearer of the ophthalmic lens (i.e. as rays from inner most lenslets have focal points in front of the retina and cross the common optical axis 406/506/606 before or at the retina, as depicted in Figs. 4-6, paragraphs [41-43], in order to deliver positive foci of light in front of the retina providing myopic defocus to inhibit myopia progression without impacting visual acuity and contrast sensitivity, and also allow for fine tuning and manipulation of the distribution of rays coming from such lenslets zones to strike retina, e.g. for correcting local astigmatism, see paragraphs [37, 46, 15-16]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the design and teachings of Lau of using different slopes of patterns of lenticles of non-coaxial lenslets to the treatment zones producing different slopes in treatment zones to deliver positive foci of light in front of the retina providing myopic defocus to further inhibit myopia progression without impacting visual acuity and contrast sensitivity, and further to allow for fine tuning and manipulation of the distribution of rays coming from such lenslets zones to strike retina, e.g. for correcting local astigmatism, see paragraphs [37, 46, 15-16]).
Regarding claim 15, the Brennan-Lau combination teaches the invention as set forth above, and Brennan further teaches (see Figs. 1-9) that the tilt angle (i.e. as different slopes angles of treatment zones as due to modification with Lau) is configured to direct the innermost ray to cross the principal axis at a point between the retinal plane and a point on the principal axis that represents a coincident point focus of the treatment zone (i.e. as rays from inner most lenslets applied to treatment zones and having focal points in front of the retina crossing  the common optical axis 406/506/606 before or at the retina, as depicted in Lau in Figs. 4-6, paragraphs [41-43]). 
Regarding claim 16, the Brennan-Lau combination teaches the invention as set forth above, and Brennan further teaches (see Figs. 1-9) that the portion of the generally toroidal shape may be derived from a torus (e.g., a spheroidal torus) (i.e. as toric lens(es) with  concentric circular treatment zones i.e. such toroidal can be derived from torus, see paragraphs [45-46, 48-51, 54-55]), after making a slice in the shape of the surface of a right circular cone through the surface of the spheroidal torus wherein the principal axis of the cone is coincident with the axis of rotation about which the torus is generated (i.e. as toric lens(es) with concentric circular treatment zones i.e. such toroidal shapes can be derived from torus e.g. spheroidal torus with the principal axis of the cone is coincident with the axis of rotation about which the torus as the toric shape including concentric circular treatment zones, see paragraphs [45-46, 48-51, 54-55]; note that further limitations of claim 16 are directed to method steps of making the device,.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”; in addition the above limitation appear to recite mathematical formulation by which torus shape can be derived, and therefore are treated as optional, since such mathematical derivations are statement or facts that either are correct and true or are not). 
Regarding claim 17, the Brennan-Lau combination teaches the invention as set forth above, and Brennan further teaches (see Figs. 1-9) that further comprising a transition zone (i.e. as e.g. zone between points A-B, or zone between center and further enhanced treatment zone (i.e. at least one enhanced treatment zone in which power is added within the center zone), as depicted in e.g. Figs. 6a-c, 8a-c, 9, paragraphs [45-46, 49-51]) disposed between then center zone and the at least one treatment zone (i.e. between center zone up to point A, and treatment zone B-C, or further enhanced treatment zone, as depicted in e.g. Figs. 6a-c, 8a-c, 9, paragraphs [45-46, 49-51]) such that the at least one treatment zone, the transition zone, and the center zone form a continuous surface (i.e. as center A/906, and treatment zones treatment zones A-B, B-C or enhanced treatment zones are arranged as continuous surface i.e. no surface gaps, as depicted in e.g. Figs. 6a-9, paragraphs [44, 46, 49-51]).  
Regarding claim 18, the Brennan-Lau combination teaches the invention as set forth above, and Brennan further teaches (see Figs. 1-9) that the at least one treatment zone (A-B, B-B, enhancement treatment zones, have dioptric add power greater than +5.00 D, see paragraphs [26-27, 45-46, 49]) comprises an ADD power relative to the myopia correction power of greater than +5.00 D (i.e. as A-B, B-B, enhancement treatment zones, have dioptric add power greater than +5.00 D, see paragraphs [26-27, 45-46, 49], see Figs. 6a-c, 8a-c).  
Regarding claim 19, the Brennan-Lau combination teaches the invention as set forth above, and Brennan further teaches (see Figs. 1-9) that the at least one treatment zone comprises an optical power from about -10.00 D to about +15.00 D (i.e. as A-B, B-B, enhancement treatment zones, have dioptric add power in the above range, see paragraphs [26-27, 45-46, 49], see Figs. 6a-c, 8a-c).  
Regarding claim 20, the Brennan-Lau combination teaches the invention as set forth above, and Brennan further teaches (see Figs. 1-9) that the tilt angle (i.e. as different slopes of treatment zone(s)) is dependent upon the optical power of the treatment zone (i.e. due to different slopes of lenticles as applied to treatment zones which have given optical power(s) but are configured so that rays from inner most lenslets have focal points in front of the retina and cross the common optical axis 406/506/606 before or at the retina, see Lau Figs. 4-6, paragraphs [41-43, 46, 50-52, 55], in order to deliver positive foci of light in front of the retina). 
Regarding claim 21, the Brennan-Lau combination teaches the invention as set forth above, and Brennan further teaches (see Figs. 1-9) that a diameter of the center zone is about 2 mm to about 7 mm (i.e. as diameter or center zone A/906 is in the claimed range, see paragraphs [45, 50]).  
Regarding claim 22, the Brennan-Lau combination teaches the invention as set forth above, and Brennan further teaches (see Figs. 1-9) that the at least one treatment zone (i.e. A-C, B-C, enhanced treatment zones, zones 908) has an outer margin at about 4.5 mm from a center of the lens (i.e. as depicted for e.g. zones B-C, further enhanced treatment zone, or outer boundary of 908 zone, as depicted in Figs. 6a-c, 8a-c, point C at 4.5 mm from lens center, described in paragraphs [46, 49, 50]).  
Regarding claim 23, the Brennan-Lau combination teaches the invention as set forth above, and Brennan further teaches (see Figs. 1-9) that a halo effect is minimized (i.e. as the lenses are designed to minimize halo effect, Abstract, paragraphs [22, 24-26,28, 42, 44, 47-48, 52]).  
Regarding claim 24, the Brennan-Lau combination teaches the invention as set forth above, and Brennan further teaches (see Figs. 1-9) that the ophthalmic lens comprises a contact lens (i.e. as ophthalmic lenses include contact lenses designed to slow, retard, or prevent myopia progression, Abstract, paragraphs [02,07, 25-30, 42-46, 49-52, 55]).  
Regarding claim 25, the Brennan-Lau combination teaches the invention as set forth above, and Brennan further teaches (see Figs. 1-9) that the ophthalmic lens comprises a spectacle lens (i.e. as ophthalmic lenses include spectacle lenses designed to slow, retard, or prevent myopia progression, Abstract, paragraphs [04, 55]).  
Regarding claim 26, the Brennan-Lau combination teaches the invention as set forth above, and Brennan further teaches (see Figs. 1-9) that the ophthalmic lens comprises an intraocular lens, a corneal inlay, or a corneal onlay (i.e. as ophthalmic lenses include and may be utilized as intraocular lenses, corneal inlays and onlays to slow, retard, or prevent myopia progression, Abstract, paragraphs [55]).  
Regarding claim 27, the Brennan-Lau combination teaches the invention as set forth above, and Brennan further teaches (see Figs. 1-9) that further comprising one or more stabilization mechanisms (i.e. as the ophthalmic lens outer zone 904 may include one or more stabilization mechanisms to reduce lens rotation when on eye, see paragraph [50]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wooley et al. US 20170276961 A1 also discloses features of instant invention (see Figs. 1-2, 7 and related descriptions), and Bakaraju et al. US 20140104563 A1, discloses features of instant invention (see Figs. 18, 22-24 and related descriptions).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/            Primary Examiner, Art Unit 2872